         Case 1:18-cr-00328-KPF Document 101 Filed 04/04/19 Page 1 of 1




April 4, 2019                                                            Daniel Ruzumna
                                                                         (212) 336-2034
                                                                         druzumna@pbwt.com

VIA CM/ECF

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007


                Re:   United States v. Anilesh Ahuja, et al.
                      18 Cr. 328 (KPF)

Dear Judge Failla:

                We write on behalf of Defendant Jeremy Shor to respectfully request permission
to file under seal exhibits to a letter motion submitted to the Court today and to redact in the
publicly-filed version of the letter those portions that quote from or reference those documents.
We seek this relief in accordance with Paragraph 4 of the Protective Order in the above-
captioned matter and pursuant to Rule 6(A) of Your Honor’s Individual Rules of Practice.
Paragraph 4 of the Protective Order provides that a filing containing confidential information
shall “be made with all Confidential Information redacted and a complete version filed with the
Court under seal.” (Dkt. No. 34 ¶ 4.) Mr. Shor’s motion cites and attaches letters provided to
Defendants by the Government and designated as confidential.

                                                         Respectfully submitted,



                                                         Daniel S. Ruzumna
